Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (q)(2) POWER OF ATTORNEY The undersigned officer of: Eaton Vance California Municipal Income Trust Eaton Vance Michigan Municipal Income Trust Eaton Vance Credit Opportunities Fund Eaton Vance Municipal Income Trust Eaton Vance Enhanced Equity Income Fund Eaton Vance Municipals Trust Eaton Vance Enhanced Equity Income Fund II Eaton Vance Municipals Trust II Eaton Vance Floating-Rate Income Trust Eaton Vance Mutual Funds Trust Eaton Vance Florida Municipal Income Trust Eaton Vance New Jersey Municipal Income Trust Eaton Vance Global Enhanced Equity Income Fund Eaton Vance New York Municipal Income Trust Eaton Vance Growth Trust Eaton Vance Ohio Municipal Income Trust Eaton Vance Insured California Municipal Bond Fund Eaton Vance Pennsylvania Municipal Income Trust Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Senior Floating-Rate Trust Eaton Vance Insured Florida Municipal Bond Fund Eaton Vance Senior Income Trust Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Series Trust II Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Short Duration Diversified Income Fund Eaton Vance Insured Municipal Bond Fund Eaton Vance Special Investment Trust Eaton Vance Insured Municipal Bond Fund II Eaton Vance Tax-Advantaged Dividend Income Fund Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Tax-Advantaged Global Dividend Income Fund Eaton Vance Insured New York Municipal Bond Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund Eaton Vance Tax-Managed Buy-Write Research Fund Eaton Vance Investment Trust Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Limited Duration Income Fund Eaton Vance Tax-Managed Premium and Dividend Income Fund Eaton Vance Massachusetts Municipal Income Trust Eaton Vance Variable Trust each a Massachusetts business trust (the Trusts), (does hereby severally constitute and appoint Barbara E. Campbell, Alan R. Dynner, Thomas E. Faust Jr. and James B. Hawkes, or any of them, to be true, sufficient and lawful attorneys, or attorney for me, to sign in the capacity indicated below, any Registration Statement and any and all amendments (including post-effective amendments) to a Registration Statement filed with the Securities and Exchange Commission on behalf of each of the respective Trusts, in respect of shares of beneficial interest and other documents and papers relating thereto: IN WITNESS WHEREOF we have hereunto set our hands on the dates set opposite our respective signatures. Signature Title Date /s/ Barbara E. Campbell Treasurer and Principal Financial January 25, 2006 Barbara E. Campbell and Accounting Officer
